Citation Nr: 0330671	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In August 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain from the service department, National 
Personnel Records Center, and/or the Department of 
Veterans Affairs (VA) Records Management Center 
the radiograph and/or the radiological report 
involving an X-ray of the veteran's left wrist 
taken on or about January 5, 1998, when seen for 
acute medical care at Fort Humphreys.  Once 
obtained, such radiograph and/or report should be 
made a part of the veteran's claims folder.

4.  Thereafter, arrange for the veteran to be 
afforded a VA orthopedic examination for the 
purpose of ascertaining the nature and etiology of 
the claimed disorder of his left wrist.  The 
veteran's claims folder in its entirety is to be 
provided to the examiner prior to any evaluation 
of the veteran for use in the study of this case.  
Such examination is to include a review of the 
veteran's history and current complaints, as well 
as a comprehensive clinical evaluation.  Any 
indicated diagnostic testing, inclusive of X-rays, 
must also be accomplished; and, in addition, a 
comparative review of current films with the 
radiograph of the left wrist taken in January 
1998, if available, should also be undertaken.  
All applicable diagnoses involving the left wrist 
must be fully set forth, to include that of any 
arthritis of the left wrist joint.

The examining orthopedist is asked to furnish a 
professional opinion, with a full, supporting 
rationale, as to the following:

(a)  Is it indisputable that the veteran fractured 
his left wrist prior to service which resulted in 
residual disability?  If so, is it at least as 
likely as not that there was an increase in 
severity during service of the preexisting 
disability or did any fracture in service 
represent a separate superimposed disability?  If 
an increase in severity of the preexisting 
fracture occurred, is it indisputable that any 
such increase was the result of the natural 
progress of the preexisting disability?

(b)  Is there current disability of the left 
wrist, manifested by clinical and/or radiological 
findings, resulting from the inservice lunate 
fracture of the left wrist in December 1997 for 
which the veteran was initially splinted and then 
casted?

(c)  Is it at least as likely as not that any 
current disorder of the veteran's left wrist had 
its onset during his period of military service 
from January 1995 to January 1998?

(d)  Is it at least as likely as not that any 
existing arthritis of the veteran's left wrist is 
the direct result of the December 1997 lunate 
fracture of the left wrist?

In answering the aforementioned questions, the 
examiner is asked to utilize any italicized 
language in formulating his responses.  If the 
examiner is unable to render any opinion 
requested, it should be so indicated on the 
record, and the reasons therefor should be noted.  
The factors upon which any medical opinion is 
based should be set forth fully for the record.

With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Note that 
under 38 U.S.C.A. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Also inform the 
veteran that the Board will proceed to 
decide his/her appeal without these 
records unless he/she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





